Case 19-80064-TLS           Doc 1689       Filed 07/11/19 Entered 07/11/19 14:44:31                       Desc Main
                                          Document     Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF NEBRASKA
 __________________________________________
                                            )
 In re:                                     ) Case No. 19-80064 (TLS)
                                            )
 SPECIALTY RETAIL SHOPS HOLDING             ) Chapter 11
 CORP., et. al.,1                           )
                                            )
                               Debtors.     )
                                            )

                  MOTION TO DEEM ADMINISTRATIVE EXPENSE CLAIM
                          OF GOOGLE LLC TIMELY FILED

         Creditor Google LLC (“Google”), by its attorneys, hereby moves this Court to deem its

 Motion for Allowance of Administrative Expense Claim (the “Motion”) timely filed and in

 support thereof states the following:

                                                BACKGROUND

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(a),

 1334(a) and 1334(d). This is a “core proceeding” within the meaning of 28 U.S.C. § 157.

         2.       On January 16, 2019 (the “Petition Date”), Shopco Stores Operating Co. LLC

 (the “Debtor”) and certain of its affiliates filed voluntary petitions for Chapter 11 relief in the

 United States Bankruptcy Court for the District of Nebraska (the “Bankruptcy Court”).

         3.       As more fully described in the Motion, prior to and following the Petition Date,

 Google supplied the Debtor with online advertising-related services in the ordinary course of the

 Debtor’s business.


 1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
 Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
 R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
 Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC
 (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592).
 The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

                                                         -1-
Case 19-80064-TLS         Doc 1689      Filed 07/11/19 Entered 07/11/19 14:44:31            Desc Main
                                       Document     Page 2 of 4


         4.       On February 14, 2019, the Court entered an Order setting March 18, 2019 as the

 deadline for the filing of Proofs of Claim and April 1, 2019 (the “Administrative Claims Bar

 Date”) as the deadline for filing Administrative Claims arising between the Petition Date and

 April 1, 2019.

         5.       Contemporaneously herewith, Google has filed the Motion, which seeks

 allowance and payment of an administrative expense claim in the amount of $60,544.47 (the

 “Administrative Claim”) for services that Google rendered to the Debtor post-petition, as more

 fully described in the Motion. Google hereby requests that the Administrative Claim be deemed

 timely filed to the extent it is out of time.

         6.       The Administrative Claim involves three invoices. Two of the invoices are for

 services rendered during the month of February 2019, which were due Saturday, March 30,

 2019, two days before the Administrative Claims Bar Date on Monday, April 1, 2019. By the

 time Google detected that these invoices had not been timely paid, the Administrative Claims

 Bar Date had passed.

         7.       The third invoice, dated March 31, 2019 and due April 30, 2019 related to

 services rendered during the month of March 2019. Insofar as this invoice was not generated

 until the day before the Administrative Claims Bar Date and not due until well after the

 Administrative Claims Bar Date, Google submits that this invoice is not subject to the

 Administrative Claims Bar Date but has included reference to it in this Motion in an abundance

 of caution.

                                             DISCUSSION

         8.       Fed. R. Bankr. P. 9006(b)(1) provides:

                  … when an act is required or allowed to be done at or within a
                  specified time period … by order of court, the court for cause


                                                 -2-
Case 19-80064-TLS        Doc 1689      Filed 07/11/19 Entered 07/11/19 14:44:31               Desc Main
                                      Document     Page 3 of 4


                 shown may at any time in its discretion … on motion made after
                 the expiration of the specified period permit the act to be done
                 where the failure to act was the result of excusable neglect.

 Fed. R. Bankr. P. 9006(b)(1). In assessing whether the failure to meet a deadline constitutes

 excusable neglect, courts will consider “the danger of prejudice to the debtor, the length of the

 delay and its potential impact on judicial proceedings, the reason for the delay, including whether

 it was within the reasonable control of the movant, and whether the movant acted in good faith.”

 Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. Partnership, 507 U.S. 380, 389 (1993). As

 Debtor is still in the process of assessing the validity of other administrative claims, it will suffer

 no prejudice if the Administrative Claim is deemed timely. Between the Petition Date and the

 Administrative Claim Bar Date, the Debtor had been paying for Google’s services in the

 ordinary course. As such, as of the Administrative Claims Bar Date, the Debtor was

 substantially current on Google’s post-Petition Date invoices and Google in good faith assumed

 that the Debtor would continue to pay for post-petition services in the ordinary course. Notably,

 there was no “buffer” period between the Administrative Claims Bar Date and the time period to

 which it was intended to apply. Google submits that, under the circumstances, Google’s failure

 to file the Administrative Claim by the Administrative Claims Bar Date was excusable neglect.

           9.    Accordingly, Google moves this Court for entry of an order deeming Google’s

 Administrative Claim timely filed, together with such other and further relief as may be just and

 proper.

                                       RULE 9013-1 NOTICE

           10.   Please take notice that pursuant to Rule 9013-1(E), any objection or resistance to

 this Motion to Deem Administrative Expense Claim of Google LLC Timely Filed must be filed

 on or before August 1, 2019 (“Resistance Date”). If no objection or resistance is timely filed



                                                  -3-
Case 19-80064-TLS       Doc 1689     Filed 07/11/19 Entered 07/11/19 14:44:31            Desc Main
                                    Document     Page 4 of 4


 on or before the Resistance Date, then pursuant to Rule 9013(D), the Court may enter an order in

 favor of Google with respect to the Motion.

 Dated: July 11, 2019
                                                      /s/ Amy E. Vulpio
                                                      Amy E. Vulpio (admitted pro hac vice)
                                                      WHITE AND WILLIAMS LLP
                                                      1650 Market Street, 18th Floor
                                                      Philadelphia, PA 19103-7395
                                                      Telephone: (215) 864-6250
                                                      Facsimile: (215) 789-7550
                                                      Email: vulpioa@whiteandwilliams.com

                                                      Counsel for Google LLC


                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 11th day of July, 2019, I caused the above document to be
 filed with the Bankruptcy Court’s CM/ECF system which gave notification electronically upon
 all parties who filed an appearance or requested notice by electronic filing in this case, and I
 hereby certify that I have mailed by first-class United States mail, postage prepaid, the document
 to the following non-CM/ECF participants:

 NONE.                                                /s/ Amy E. Vulpio




                                                -4-
